DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                       ALDEN BENJAMIN WHITE,
                              Appellant,

                                    v.

                          STATE OF FLORIDA,
                               Appellee.

                             No. 4D16-2282

                              [June 6, 2018]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Dan L. Vaughn, Judge; L.T. Case No. 56-2007-CF-004044-
B.

  Carey Haughwout, Public Defender, and Alan T. Lipson, Assistant
Public Defender, West Palm Beach, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Jeanine
Germanowicz, Assistant Attorney General, West Palm Beach, for appellee.

CONNER, J.

    Appellant Alden Benjamin White appeals his conviction and sentence
to life in prison with twenty-five years as a minimum mandatory, after a
jury found him guilty of a second degree murder with a firearm that he
committed when he was 17 years old. Appellant raises two issues on
appeal: (1) his sentence is illegal because it does not provide for a
subsequent judicial review as required for juvenile offenders by section
921.1402, Florida Statutes (2016); and (2) the trial court erred in not
granting his motions for judgment of acquittal.

   We affirm the denial of Appellant’s motions for judgment of acquittal
without discussion. The State concedes that the trial court should have
provided for sentence review after 25 years as required by section
921.1402(2)(b). We accept the concession and remand for the trial court
to provide for sentence review. § 775.082(3)(a)5.c. Fla. Stat. (2016) (“The
court shall make a written finding as to whether a person is eligible for a
sentence review hearing under s. 921.1402(2)(b) or (c).”).
    The trial court at sentencing considered the factors set out in section
921.1401(2) in deciding whether to sentence Appellant to life in prison.
Thus, a new sentencing hearing with Appellant’s presence is not required
for this ministerial sentence correction. See Jordan v. State, 143 So. 3d
335, 339 (Fla. 2014) (finding the defendant’s presence is not required
where resentencing “involves only a ministerial act”); Cook v. State, 225
So. 3d 268, 269 (Fla. 4th DCA 2017) (affirming the sentence but remanding
for the trial court to enter a written finding allowing for sentence review).

   Affirmed in part and remanded with instructions.

CIKLIN and FORST, JJ., concur.


                            *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                     2